Citation Nr: 1456794	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.

2. Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1962 to March 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1. The Veteran made complaints of foot pain in service, and the Veteran has provided credible and competent testimony that he has had foot problems ever since service, and competent evidence of record relates that foot pain to a current diagnosis of bilateral plantar fasciitis.

2. The Veteran's arthritis of the feet is not related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for bilateral arthritis of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran's service treatment records reveal that from October 1963 to November 1963 the Veteran made complaints of problems with his feet.  The Veteran's complaints included pain in the lateral aspect of both feet of 1.5 weeks duration with no known trauma; the Veteran was noted to have poor arch support and was provided with plantar support.  The Veteran also complained of pain in his heels.  The Veteran's February 1967 service discharge examination (Medical Board) noted no abnormality of the feet.

A March 2012 private medical record noted that the Veteran's chief complaint was "bilateral foot pain for many years, at least 50 years, since 1963."  It was noted that the Veteran noted pain in his plantar feet in 1963 during service and that he had reported to sick call due to severe pain in both of his feet.  Physical examination revealed an assessment of proximal and distal plantar fasciitis of long duration.

A May 2012 VA foot examination revealed diagnoses that included metatarsalgia, hammer toes, and arthritis, the examiner provided an opinion stating that these conditions were due to age and not his complaints in service. The 2012 examiner did not address plantar fasciitis other than to note plantar tenderness. 

After a review of the evidence of record, the Board finds that service connection for bilateral plantar fasciitis should be granted.  The Board finds that the March 2012 private examiner essentially linked the Veteran's current plantar fasciitis to events in service based on his report of continuous symptomatology.  In this regard, the March 2012 private examiner noted that the Veteran's plantar fasciitis had been of long duration, and had previously indicated and noted the Veteran's history of foot pain since 1963.  As the May 2012 VA examiner's opinion does not address any potential relationship between the Veteran's diagnosed plantar fasciitis and his military service, the opinion is of no probative value as to this issue. 

In the Board's view, the Veteran has provided credible and competent testimony that he has had foot pain since service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has given a plausible account of why he gave up seeking treatment for his feet, and has consistently maintained that he had been dealing with more or less the same problems since service.  Based on the March 2012 private examiner's comments, and considering the Veteran's credible and competent statements of continuity of symptoms, and giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral plantar fasciitis is warranted.  38 U.S.C. § 5107.

The Board also finds that while service connection for bilateral plantar fasciitis is being granted, service connection for right foot degenerative arthritis is not warranted.  The March 2012 private examiner did not address arthritis or link it to the Veteran's symptoms since service, and the May 2012 VA examiner specifically stated that it was not related to the Veteran's service or his problems therein.  Arthritis of the foot was not shown for years following service, and the Board finds that he is not competent to link his arthritis to his active service or symptomatology.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   In that earlier decision, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4. (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the present case, the Board finds that the Veteran's lay statements are not competent evidence to support a nexus between his active service and his arthritis of the feet.  The Board finds that providing the etiology of arthritis requires medical knowledge and expertise and requires clinical and diagnostic testing to diagnose and assess to determine causation.  Moreover, relating arthritis to his foot complaints during service and his symptomatology since requires knowledge and training that is beyond mere lay observation. The Veteran has not claimed or shown that he has the requisite medical or scientific training to provide such opinions, and his opinions in this regard are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service connection for arthritis of the feet is denied.

ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for arthritis of the feet is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


